Case 18-24070-GLT         Doc 336    Filed 04/24/20 Entered 04/24/20 15:34:02          Desc Main
                                    Document      Page 1 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                          :
                                                 :           Case No. 18-24070-GLT
 ONEJET, INC.                                    :
                                                 :           Chapter 7
                Debtor.                          :
                                                 :
 ROSEMARY C. CRAWFORD,                           :
 Chapter 7 Trustee,                              :
                                                 :
                Movant,                          :
                                                 :
          v.                                     :
                                                 :
 JEAN A. RIEKE,                                  :
                                                 :
                Respondent.                      :

   LIMITED OBJECTION OF JEAN A. RIEKE TO TRUSTEE’S MOTION FOR RULE
             2004 DOCUMENT PRODUCTION AND EXAMINATION

          NOW COMES Jean A. Rieke, by and through her counsel, Post & Schell, P.C., and files

 this Limited Objection to Trustee’s Motion for Rule 2004 Document Production and

 Examination of Jean Rieke (the “Limited Objection”) and in support thereof states as follows:

          1.    On October 17, 2018, an involuntary petition under Chapter 7 of the United States

 Bankruptcy Code was filed against OneJet, Inc. (the “Debtor”) in the United States Bankruptcy

 Court for the Western District of Pennsylvania (the “Petition”).

          2.    On November 13, 2018, the Bankruptcy Court entered the Order for Relief.

          3.    On November 13, 2018, Rosemary C. Crawford, Esquire was appointed as the

 Chapter 7 Trustee in this matter (the “Trustee”).

          4.    Subsequently, the Trustee retained the firm of Bernstein-Burkley, P.C. as special

 counsel (the “Trustee’s Counsel”), which retention was approved by Order of the Bankruptcy

 Court on February 27, 2019.



 20213018v1
Case 18-24070-GLT         Doc 336     Filed 04/24/20 Entered 04/24/20 15:34:02          Desc Main
                                     Document      Page 2 of 5


        5.      As an initial matter, Jean A. Rieke wants to make it clear that the purpose of this

 Limited Objection is not to stymie the Trustee’s Counsel’s efforts to investigate matters

 associated with the OneJet bankruptcy, but to clarify the record, detail the efforts made to date

 and the efforts which are on-going, and to highlight the logistical and other challenges being

 encountered.

        6.      On February 20, 2020, the Trustee’s Counsel sent Jean Rieke a letter with a

 proposed Subpoena for Rule 2004 Examination, a copy of which is attached as Exhibit A.

        7.      The proposed Subpoena requested a Rule 2004 examination of Ms. Rieke and

 further contained a list of 21 separate and extensive document requests.

        8.      Ms. Rieke is the mother of Matthew R. Maguire. Matthew R. Maguire acted as

 the Chief Executive Officer of the Debtor.

        9.      Ms. Rieke is a resident of Larkspur, California, in the San Francisco Bay Area, is

 76 years old, and is at high risk for the Covid-19 virus, having both undergone open heart

 surgery last year and presently diagnosed with high risk neurological issues. California is

 presently under a strict “shelter in place” order, with an even stricter recommendation for older

 residents to remain isolated wherever possible.

        10.     In March 2020, after receipt of the letter from the Trustee’s Counsel, Jean Rieke

 retained Post & Schell, P.C. to represent her in this matter.

        11.     Since March 18, 2020, California has been under a strict lock-down due to the

 Covid-19 pandemic. Prior to the statewide lock-down in California, the San Francisco Bay Area

 and the six Bay Area counties had imposed their own form of a strict lock-down. As a result, Ms.

 Rieke has been sheltering in her home.




                                                   2
Case 18-24070-GLT         Doc 336     Filed 04/24/20 Entered 04/24/20 15:34:02           Desc Main
                                     Document      Page 3 of 5


        12.      The document requests sent to Ms. Rieke are extensive and voluminous. Even a

 cursory examination of the 21 separate requests, many having multiple parts, demonstrate the

 complexity of compiling the information. Many of these requests include retrieval of documents

 from various electronic devices, including computers and phones, belonging to multiple parties.

 Other document requests by the Trustee’s Counsel will require assistance from and coordination

 with third parties. Ms. Rieke’s computer skills are limited and she will require in person

 assistance to not only determine appropriately relevant responses but also to physically compile

 the information.

        13.      As part of the process of the production of documents from Matthew Maguire by

 the Trustee’s Counsel, Matthew Maguire has included the Trustee’s Counsel in the process of

 interviewing and retaining of Cornerstone Discovery (“Cornerstone”), as well as the formulation

 of search terms. Cornerstone is an information technology and forensic specialist firm based in

 Philadelphia.

        14.      In March 2020, Matthew Maguire retained Cornerstone Discovery and, as an

 accommodation to the bankruptcy estate, is paying the cost associated with their services.

        15.      On March 19, 2020, as part of this collaborative effort, the Trustee’s Counsel

 provided a list of 21 names of individuals to counsel for Matthew Maguire and to Cornerstone

 that it desired to be incorporated into a search.

        16.      It is Matthew Maguire’s intention to include the devices belonging to Jean Rieke,

 the Estate of Patrick J. Maguire, and Maguire/Maguire, Inc., all of which are the subject of the

 Trustee’s Counsel’s requests, in the forensic process being performed by Cornerstone.

        17.      Cornerstone Discovery has been unable to access the devices belonging to Jean

 Rieke, the Estate of Patrick J. Maguire, or Maguire/Maguire, Inc. due to the fact that all those



                                                     3
Case 18-24070-GLT        Doc 336      Filed 04/24/20 Entered 04/24/20 15:34:02              Desc Main
                                     Document      Page 4 of 5


 devices are in California and severe travel restrictions remain in place both in Pennsylvania,

 where Cornerstone is based, and California, where the devices are located.

        18.     Cornerstone has attempted to locate a subcontractor to visit the locations in

 California where the devices are present, but without success. Once physically possible and

 legally permissible, Cornerstone plans to send technicians to assist with the retrieval.

        19.     Ms. Rieke believes, and therefore avers, that many of the documents sought by

 the Trustee’s Counsel in the Document Requests contained in the proposed Subpoena are

 confidential and contain personal, non-public information about her and her financial and other

 affairs. As a result, Ms. Rieke believes that an appropriate form of Confidentiality Agreement

 covering the documents produced and/or a Protective Order would be appropriate under the

 circumstances. Ms. Rieke assumes that such safeguards and protocols as contained in a

 Confidentiality Agreement or Protective Order as to her confidential information would be

 acceptable to the Trustee’s Counsel.

        20.     Ms. Rieke is not trying to be non-responsive to the Trustee’s Counsel, but the

 reality is that certain things are beyond her control at the moment, all of which impact her ability

 to comply and respond to the Trustee’s Counsel’s requests.

        21.     Once Ms. Rieke is able to comply with the Trustee’s Counsel’s document request

 as detailed above and the Trustee’s Counsel has the ability to review the documents produced, it

 is respectfully suggested that the details of and protocols for a deposition of Ms. Rieke then be

 determined.

        22.     Ms. Rieke believes, and therefore avers, that the Trustee’s Counsel’s timeline is

 unduly compressed and that the parties should revisit these issues with the Court in thirty days,

 either through a continued telephonic hearing or through submission of a joint status report.



                                                  4
Case 18-24070-GLT         Doc 336     Filed 04/24/20 Entered 04/24/20 15:34:02              Desc Main
                                     Document      Page 5 of 5


        WHEREFORE, for the reasons set forth above, Jean A. Rieke respectfully requests that

 this Honorable Court enter an Order setting this matter for a Status Conference in June 2020 or,

 alternatively, directing the parties to file a joint status report by June 12, 2020, and granting such

 further relief as may be necessary or appropriate.

                                                Respectfully submitted,

                                                POST & SCHELL, P.C.



                                                By: /s/ Brian W. Bisignani
                                                    Brian W. Bisignani, Esquire
                                                    1869 Charter Lane
                                                    P.O. Box 10248
                                                    Lancaster, PA 17605-0248
                                                    Phone: (717) 612-6041
                                                    Fax: (717) 291-1609
                                                    bbisignani@postschell.com

                                                               and

                                                   John N. Joseph, Esquire
                                                   1600 John F. Kennedy Blvd., 13th Floor
                                                   Philadelphia, PA 19103
                                                   Phone: (215) 587-1000
                                                   Fax: (215) 587-14444
                                                   jjoseph@postschell.com

                                                Counsel for: Jean A. Rieke




                                                   5
